UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2019



LAWRENCE VERLINE WILDER,

                                             Plaintiff - Appellant,

          versus


RICHARD RILEY, SECRETARY, UNITED STATES
DEPARTMENT OF EDUCATION; SALLIE MAE, INCOR-
PORATED; FREEMAN A. HRABOWSKI, President,
University of Maryland, Baltimore County;
MICHAEL HOOKER, President, University of North
Carolina, Chapel Hill,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2230-S)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, although we grant leave to proceed in forma pauperis, we

affirm on the reasoning of the district court. Wilder v. Riley,
Sec., United States Dep't of Educ., No. CA-97-2230-S (D. Md. July

24, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2